Citation Nr: 1310369	
Decision Date: 03/27/13    Archive Date: 04/09/13

DOCKET NO.  11-14 989	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida



THE ISSUE

Entitlement to service connection for a right foot disorder.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

M. Taylor, Counsel




INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran had active service from July 1955 to April 1957.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision issued by the Department of Veterans (VA) Regional Office (RO) in St. Petersburg, Florida, which denied the above referenced claim. 

In September 2011, the Board remanded the Veteran's claim to the RO via the Appeals Management Center (AMC) for further development and adjudicative action.  In an August 2012 Supplemental Statement of the Case (SSOC), the RO continued the decision previously entered.  In September 2012, the Board remanded the matter for additional development.  

The appeal is REMANDED to the RO via the AMC, in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran asserts entitlement to a right foot disorder as a result of a forklift accident during service.  In July 2002, he reported having been treated at a field hospital in Seoul, Korea, for approximately fourteen days following the incident.  

Although the October 2011 VA opinion is to the effect that a right foot disorder is not related to service, the opinion is based at least in part on the absence of documented treatment during service.  As reflected in the May 2011 statement of the case, a February 2004 Personnel Information Exchange System (PIES) response notes the Veteran's service treatment records are unavailable, presumed to have been destroyed in a fire at the National Personnel Records Center (NPRC).  

If service records are presumed to have been destroyed while in government custody, VA's duty to assist is heightened and includes an obligation to search for other forms of records that support the claimant's case.  Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); Moore v. Derwinski, 1 Vet. App. 401 (1991).  The record does not show this heightened duty to assist has been satisfied.  

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA is required to obtain relevant records from a Federal department or agency, including the service department, and must continue its efforts to obtain such records until it is concluded that the records sought do not exist or that further attempts to obtain them would be futile.  38 C.F.R. § 3.159(c)(2) (2012); see also VA Adjudication and Procedure Manual, M21-1MR, subpart III, Chapter 2 (updated August 13, 2009) (developing for service records); Moore v. Shinseki, 555 F.3d 1369, 1374 (Fed. Cir. 2009) (VA has a duty to "obtain all of the veteran's relevant service medical records, not simply those which it can most conveniently locate").  VA must also make reasonable efforts to obtain relevant records not in the custody of a Federal department or agency.  38 C.F.R. § 3.159(c)(2) (2012).  

On remand, therefore, the RO/AMC must make an additional attempt to contact the appropriate service department and/or Federal agency to obtain treatment/hospital records relevant to the Veteran's reported treatment at a military hospital in Seoul, Korea.  If additional service treatments cannot be obtained, the RO/AMC must issue a formal finding of unavailability detailing the steps that were taken to obtain such records and why further efforts would be futile.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the appropriate service department and/or Federal agency to obtain service treatment/hospital records, including reported treatment at a military treatment facility in Seoul, Korea.  The service department and/or Federal agency must also be asked to identify the agency or department that could provide any information it could not provide, and follow-up inquiries must be conducted accordingly.  All documents must be associated with the claims file.  All attempts to secure this evidence must be documented in the claims file.  

If, after making reasonable efforts to obtain service treatment records the RO/AMC is unable to secure same, the RO/AMC must notify the Veteran and (a) identify the specific records it is unable to obtain; (b) briefly explain the efforts made to obtain those records; (c) describe any further action to be taken by the RO/AMC with respect to the claim; and (d) explain that the Veteran is ultimately responsible for providing the evidence.  A formal finding of unavailability of service records must also be associated with the file.  

2.  Review the claims file to ensure that all of the foregoing development has been completed, and arrange for any additional development indicated.  Then readjudicate the claim on appeal.  If the benefit sought remains denied, issue an appropriate supplemental statement of the case and provide the Veteran and his representative an appropriate period of time to respond.  The case is to then be returned to the Board for further appellate review.

By this remand, the Board intimates no opinion as to any final outcome warranted. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim has been advanced on the Board's docket and must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
JOHN H. NILON
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


